I concur in that part of the opinion of Mr. Justice MOFFAT which holds that the instructions of the court to the jury were insufficient on the question of negligence, and the instruction as given that negligence is presumed is too broad. I concur in the order that the judgment should be reversed and costs awarded appellant. I do not concur in the order remanding the cause for a new trial. I hold that the order should be for the district court to set aside the judgment and dismiss the action, with costs to defendant. Since this is a minority opinion, no good cause could be subserved by an exhaustive examination of the statute and the authorities. But as the question on which I differ from the majority of the court is so vital, and the majority opinion is, to my mind, so far-reaching in its effect, and so staggering in its possibilities, I deem it best to briefly indicate the points on which I differ from the majority of the court.
The principal point involved in the case, and the one upon which I differ from my associates, may be stated thus: In the enactment of the Workmen's Compensation Act, did the Legislature intend to abrogate entirely the common-law relationship of master and servant, and substitute therefor a new statutory relationship of employer and employee, whose rights are those only as fixed by the statute? The majority opinion takes the view that the statute created a new right in the employee to receive compensation and placed a new liability upon the employer to pay compensation, but in cases where the employer does not comply with the act and carry insurance, or qualify as a self-insurer, did not abrogate the common-law right in the injured workman to bring an action at law against the employer. I think the statute abrogated or suspended entirely all the old rights and liabilities of master and servant, except cases of wanton and willful injury — which never were founded upon the relationship of master and servant — and set up, not in addition thereto, but in lieu thereof, a new statutory relationship of employer and employee; and that all future rights must be found within the statute. If the prevailing opinion is followed to what *Page 522 
seems to me to be its logical conclusion, it may perhaps be that any employee injured within the past four years, regardless of whether the employer carried insurance and paid compensation, can now maintain an action at law for damages against the employer. I am not unmindful that the act itself provides that the right to compensation through the Industrial Commission shall be the exclusive remedy of the injured workman where insurance is carried, but this, as I read the statute, must mean the exclusive remedy under the statutory right created by the act, and cannot apply to the common-law right to maintain an action at law against the master for damages. The common-law right was a right to sue at law, and if that is denied, the right is taken away. A right without a remedy, without a means of enforcement, cannot exist.
To my mind the prevailing opinion creates this situation: Where the employer carries insurance or qualifies as a self-insurer, as provided in the act, the old relationship of master and servant, and its rights and liabilities, are abrogated by the statute in question, and the injured employee has only the right to compensation as provided in the act, and his common-law right to sue for damages sustained through the negligence of his employer or fellow workman is taken away. But if the employer does not qualify as an insurer under the act, the workman who is injured has two legal rights, not merely remedies, which he may enforce: Firstly, he may claim compensation as provided in the act, thus exercising a new legal right founded on the statute; and, secondly, not in lieu of, but in addition thereto, he may exercise his common-law right and sue his employer for damages sustained by the injury.
It follows, therefore, that the question as to whether an injured workman has two legal rights, or only one, depends upon whether his employer wants to give him two or one. It would be at the employer's option as to what the rights of the injured workman were, and as to how they must be enforced. If he takes insurance, he changes the workman's *Page 523 
right, not merely his forum. He grants or abrogates legal rights — a thing generally understood to be done only by the law. That, in effect, is to say that it is not the Legislature, not the law, that prescribes and fixes the rights of the injured workman, but the act of the employer. He alone determines whether his injured employee shall be limited to compensation or shall also have the right to sue for damages. Can it be that the Legislature delegated to the employer the power to fix, limit, or abrogate the legal rights of his workman? And can it be that the Legislature intended to extend to the workman, whose employer does not carry insurance, two legal rights — not merely remedies — to wit, the right to receive under the act compensation for injuries, and then also the right to sue the employer for damages; while the workman whose employer carries insurance is limited to the first right only? I cannot believe that the Legislature intended to so give to some of its citizens rights which it denies to the many.
It is clear from section 3130 of the act (Comp. Laws 1917) that even though an employer does not carry insurance as required by section 3114, he is still within its provisions, and subject to all its liabilities and obligations. The carrying of insurance is not a prerequisite to the power of the Industrial Commission to hear, determine, and make an award. The section provides that where a workman is injured in the course of his employment with or without his fault, with or without fault on the part of the employer, the workman may apply to the commission the same as though insurance were carried by the employer and receive his award for compensation. The only difference is that where insurance is carried, the order of the commission directs the carrier to pay, the same as with a self-insurer; but to insure such payment, since there is no carrier as surety, the award may be docketed in the court as a judgment and enforced by execution. And this remedy is exclusive, even against an employer who does not carry insurance, where the injury is not predicated upon the negligence of the employer. The failure *Page 524 
to carry insurance does not affect the rights, liabilities, or remedies of the parties. The carrying of insurance, in addition to the fact that it may be an economic saving to the employer, is to relieve the employer from the lien of judgments on his property, from the levy of execution, and the embarrassment and interference with his time and business in enforcing payment of the award.
What then is the effect of section 3129, Comp. Laws 1917? Be it noted first that this section applies only to cases when the injury is caused by the "wrongful act, neglect or default of theemployer or his agent or employee." (Italics mine.) Be it further noted that even in such case, the employee may proceed as in section 3130, supra, and take his award from the commission under the same rules and proof as in cases where insurance was carried. There is no change by this section in the rights of the employer. He is subject to the commission, obligated to pay the same awards, and on the same proof as if he carried insurance. So, clearly, there are no exceptions to the provisions of the act in the status of the employer.
Are there, then, any rights conferred upon the employee which avoid the statutory liability and set up and restore the parties to the common-law status and the rights and liabilities thereof? Paraphrasing section 3129, quoted above, in full harmony with the rest of the title, it says that where a workman is injured due to the wrongful act, neglect, or default of his employer, or others under the employer's control, the workman may have his choice of forum: He may either apply to the commission for the statutory award; or, since the amount of the award the commission can make is fixed by the act, he may sue in the courts and perhaps obtain a larger award. But if the workman selects the forum of the court, the rights of the parties, except as to the amount of award, shall be the same as they exist in proceeding before the commission. The employer shall not be permitted to avail himself of his common-law defenses, and he shall carry the burden of proof with respect to how the injury *Page 525 
occurred and the causes thereof. He (the employer) has that obligation in proceeding before the commission if he or his insurance carrier resists the award sought by the workman. The employee need only show his injury and that he was injured in the course of his employment. Bear in mind that under the act any injury occurring in the course of employment, except a self-inflicted one, carries compensation, regardless of insurance. Even in the forum of the court the workman upon proof of injury must receive a judgment equal to the award he would have received before the commission. If the injured employee feels that his injury resulted from wrongful act or neglect on the part of the employer, he may seek a larger award than the commission can make, through the court. The commission, being an administrative and only quasi-judicial body, is not vested with authority to determine questions of negligence, or of speculative damages. They cannot sit as a jury and make awards based on judgment, discretion, or what they may feel to be fair or sufficient or include anything in the award for pain endured, suffering undergone, or in the way of punitive or exemplary damages. For these reasons, with the added one that an award, where there is no insurance carried to assure the prompt payment of the award, may be difficult and expensive to collect, the injured workman may at his option seek a larger award through the court, but always under substantially the same rules and rights and liabilities as govern proceeding when determined by the commission. Of course, this possibility of thus being required to pay a larger award serves as a factor to safeguard the employees from faulty equipment or premises, and negligent acts or omissions of duty on the part of the employer and his agents and other employees. It is also an inducement to the employer to comply with the act and furnish the necessary insurance for the prompt payment of the compensation award.
The conclusion, therefore, is inevitable that the Workmen's Compensation Act, title 49, Comp. Laws 1917, and all acts amendatory thereof, in all cases except agricultural and domestic *Page 526 
pursuits, where three or more persons are regularly employed, abolished or modified the old relationship of master and servant, and all the rights, duties, and liabilities thereof, and set up a new relationship of employer and employee, with new rights and privileges, duties and liabilities, whether or not the employer carries insurance as required by section 3114, Comp. Laws Utah 1917, and acts amendatory thereof; that the liability thereunder is a liability created by statute and is subject to the one year statute of limitation.